 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAVANN KHY,                                        Case No. 1:20-cv-00185-JDP
12                     Plaintiff,                       ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13         v.
                                                        ECF No. 2
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17

18
          Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves
19
     to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a
20
     declaration regarding his financial circumstances. Id. We find that plaintiff’s declaration
21
     satisfies the requirements under § 1915. We will therefore grant plaintiff’s motion to proceed
22
     in forma pauperis, and we will direct a United States Marshal to serve defendant Commissioner
23
     of Social Security. See Fed. R. Civ. P. 4(c)(3).
24
          Order
25
          a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
26
          b. The court orders service of process on defendant:
27
                i. The clerk must issue summons.
28
                                                        1
 1              ii. The United States Marshals Service must serve a copy of the complaint, summons,

 2                  and this order on defendant.

 3              iii. Plaintiff must assist the marshal upon request.

 4              iv. The United States will advance all costs of service.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     February 10, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10   No. 204.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
